Order entered October 1, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00525-CV

                                DONALD DAVIS, Appellant

                                              V.

                             ATTORNEY GENERAL, Appellee

                      On Appeal from the 301st Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DF-05-01417-T

                                          ORDER
       In accordance with our September 16, 2015 order, Dallas County District Clerk Felicia

Pitre has filed a supplemental clerk’s record containing certain items requested by appellant, a

pro se inmate. Although appellant has filed his brief, we DIRECT the Clerk of the Court to mail

a copy of the supplemental clerk’s record to appellant.    Appellee’s brief remains due October

14, 2015.




                                                     /s/    CRAIG STODDART
                                                            JUSTICE